DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on March 17, 2022 have been received and entered. Claims 1-34 have been canceled, while claims 135-156 are newly added. Claims 135-156 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 135-153 (group III) in the reply filed on March 17, 2022 is acknowledged. Applicant further elect the species without traverse of a target locus in intron 1 of the HBB gene; a correction genome comprising the nucleotide sequence set forth in SEQ ID NO: 41; an AAV capsid protein comprising the amino acid sequence having at least 95% sequence identity with amino acids 203-736 of SEQ ID NO: 16 is also acknowledged. Claims 135-137, 140, 142-156 read on the elected species. However, upon further consideration, election of species requirement for a target locus is hereby withdrawn. 
 Claims 139, 141, 154-156 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 17, 2022.

Priority
This application claims priority from US provisional application no 62/621,102 filed on 01/24/2018, which claims priority from US provisional application no 62/574,163 filed on 10/18/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 135-138, 140, 142-152 and 153 are under consideration. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 135-138, 140, 142-144, 146-148, 150-152 and 153 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al (WO/2016/049230, dated 3/31/2016, IDS), Aslanidi (WO/2016/134338, dated 8/25/2016, EFD2/19/2015) as evidenced by Perez-Michaut et al (USPGPUB 20140038239, dated 2/6/2014 or NCBI accession no L26475.1, 8/26/1994).
Claims are directed to a replication-defective adeno-associated virus (AAV) comprising: (a) an AAV capsid comprising an AAV capsid protein; and (b) a correction genome for correcting a mutation in an HBB gene in a cell, comprising (i) an editing element for editing a target locus in a target gene, (ii) a 5' homology arm nucleotide sequence 5' of the editing element having homology to a first genomic region 5' to the target locus, and (iii) a 3' homology arm nucleotide sequence 3' of the editing element having homology to a second genomic region 3' to the target locus.
Claim interpretation: Recitation of term optionally in claims 146-148 make the molecule optional and therefore terms following optionally are not given any patentable weight and not considered as part of the claim. 
With respect to claim 135, 139,  Chatterjee teaches a replication-defective adeno associated virus (AA V) comprising a correction genome enclosed in a capsid, the capsid being an AAV Clade F capsid; and the correction genome comprising (a) an editing element selected from an internucleotide bond or a nucleotide sequence for integration into a target locus of a mammalian chromosome, (b) a 5' homologous arm nucleotide sequence 5' of the editing element, having homology to a 5' region of the mammalian chromosome relative to the target locus, and (c) a 3' homologous arm nucleotide sequence 3' of the editing element, having homology to a 3' region of the mammalian chromosome relative to the target locus (see para. 14. Claim 1 of ‘230). It is further disclosed that the correction genome comprises a 5' inverted terminal repeat (5' ITR) nucleotide sequence 5' of the 5' homologous arm nucleotide sequence, and a 3' inverted terminal repeat (3' ITR) nucleotide sequence 3' of the 3' homologous arm nucleotide sequence (see claim 5 of ‘230). It is further disclosed that the t target locus is a nucleotide sequence comprising one or more nucleotides, and wherein target locus is a nucleotide sequence comprising n nucleotides where n is an integer greater than or equal to two; the editing element comprises m nucleotides where m is an integer less than n; and the editing element represents a substitutive deletion for the target locus of the mammalian chromosome (see para. 24). 
Regarding claim 138, Chatterjee teaches that the target locus is AVS1 (see para. 48-49, figure 2A). It is disclosed that in certain embodiments, the target locus (target site) may be an intron and locus may be associated with a disease state as described herein (se para. 21, 48) including hemoglobinopathy (see para. 49). 
With respect to claim 140, Chatterjee teaches target locus is in an intron 1 of the target gene (PPP1R12C), and wherein the editing element comprises 5' to 3' a splice acceptor site, a ribosomal skipping element that is 2A, and a coding sequence (see figure 24-25, example 7, figure 34).  Chatterjee teaches that the target locus of the mammalian chromosome is a mutant target locus comprising one or more mutant target nucleotides relative to a corresponding wild type mammalian chromosome. (see para. 26).
With respect to claim 146, Chatterjee teaches each of the 5' and 3' homology arm nucleotide sequences independently has a length of about 800 nucleotides (see para. 75 and figure 24). It is disclosed that each of the 5' and 3' homologous arm nucleotide sequences independently has a nucleotide length of between about 500 to 1000 nucleotides or between about 600 to 1000 nucleotides (see para. 19).
Regarding claims 144, 147- 148, Chatterjee teaches that the correction genome comprises a 5' inverted terminal repeat (5' ITR) nucleotide sequence 5' of the 5' homologous arm nucleotide sequence, and a 3' inverted terminal repeat (3' ITR) nucleotide sequence 3' of the 3' homologous arm nucleotide sequence (see para. 16). It is disclosed that restriction enzyme site that is not present in the target site (see figure 28A-D). Chatterjee discloses that the edited AAVSl locus which contains a 5' homology arm, regulatory elements, an integrated trans gene, and the 3' homology arm. Amplification with primers located outside of the homology region using an "OUT Forward Primer Region" primer and an "OUT Reverse Primer Region" primer results in a fragment -3.0 kb long (see line labeled "Fragment 2"), which indicates that the fragment contains a transgene (see figure 4B). Figure 25 teaches insertion site of an editing moiety in the locus. The transgene cassette consisting of the Venus open reading frame and a splice acceptor site followed by 2A sequence is flanked on either side by homology 5’ and 3 arms. It should be noted that homology arms are complementary to intron 1 of the human target gene (PPP1R12C gene) within the locus on chromosome and mediate insertion of Venus into the site between the two homology arms (see figure 25). 
With respect to claim 150-152, Chatterjee teaches a AAV capsid protein comprises the amino acid sequence of amino acids 203- 736 of SEQ ID NO: 2, the amino acids 138- 736 of SEQ ID NO: 2 or the amino acid of 1- 736 of SEQ ID NO: 2 (see para. 116, 120) that has 100% sequence identity to SEQ ID NO: 2 of instant claims. Chatterjee further teaches that the AAV capsid protein comprises the amino acid in the capsid protein corresponding to amino acid 206 of SEQ ID NO: 2 is C (see (also HSC9 figure 1for the claimed substitutions and sequence alignment below and NPL). 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 153, Chatterjee teaches a pharmaceutical composition comprising the a replication-defective adeno associated virus (AA V) comprising a correction genome enclosed in a capsid, the capsid being an AAV Clade F capsid; and the correction genome comprising (a) an editing element selected from an internucleotide bond or a nucleotide sequence for integration into a target locus of a mammalian chromosome, (b) a 5' homologous arm nucleotide sequence 5' of the editing element, having homology to a 5' region of the mammalian chromosome relative to the target locus, and (c) a 3' homologous arm nucleotide sequence 3' of the editing element, having homology to a 3' region of the mammalian chromosome relative to the target locus (see para. 33, 181 and claims 72-73 of ‘230).
Chatterjee reported that replication defective AAV could be used for treating hemoglobinopathy diseases and suggest that stable human beta-globin (Hbb) gene transfer has been successfully demonstrated (see para. 5 and references therein), however, differs from claimed invention by not disclosing (i)target gene is Hbb gene that correspond to one or more exon of Hbb gene or editing element is set forth in SEQ ID NO: 23 (ii) target locus is a nucleotide point mutation, insertion or deletion in Hbb gene or intron 1 of the Hbb gene.
Before the effective filing date of instant invention, Aslanidi et al teach use of an AAV comprising a correction genome comprising an editing element comprising the human beta-globin coding gene for treating hemoglobinopathy diseases (abstract, page 2, line, line 10). It is further disclosed that the sequence encoding globin gene may be with or without intron (page 24). Regarding the limitation of claim 142-143, Aslanidi et al teaches at least one or more exon of Hbb gene and/or anti-sickling beta globin gene with or without intron 1 (see page 24 and 25). Additionally, the editing sequence of Hbb gene comprising nucleotide 622 to 1511 of SEQ ID NO: 4 as disclosed in Perez-Michaut or nucleotide 688 to nucleotide 2520 of NCBI accession no is 100% identical to SEQ ID NO: 23. It is disclosed that DNA target called HBB6, situated in the coding Exon 1 of HBB (positions 1138 to 1159 of SEQ ID NO: 4; FIG. 3), overlaps the glutamic acid codon whose mutation is responsible for sickle cell anemia and HbSC and is close to the glutamic acid codon whose mutation is responsible for HbSE (see para. 43).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of Chatterjee, Aslanidi and Perez-Michaut to modify the replication-defective adeno-associated virus (AAV) comprising a correction genome for correcting mutation as disclosed in Chatterjee by substituting the target gene with human gene such as Hbb at the Hbb locus as disclosed in Aslanidi in view of Perez-Michaut,  intended for treating hemoglobinopathy diseases, as instantly claimed, with a reasonable expectation of success, before the effective filing date the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because safe and efficient gene delivery to stem cells remains a significant challenge and genome editing by gene targeting or correction at a specific site in the genome without leaving a footprint in the genome is attractive for the precise correction of inherited and acquired diseases (see para. 10 and 11 of Chatterjee).  Further, Chatterjee emphasized that the target locus (target site) may be an intron and locus may be associated with a disease state (se para. 21, 48-49) including hemoglobinopathy known to be caused by specific mutations in the HBB gene that result in abnormal beta globin protein structure. One of skill in the art would have been expected to have a reasonable expectation of success in substituting one target gene with another such as Hbb because the art teaches successfully transducing cells with a replication defective AAV comprising the sequence coding for the therapeutic gene (the beta-globin coding gene in the instant case) flanked on each end by a homology arm having homology to two regions flanking the target locus. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

	Claims 135, 145 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al (WO/2016/049230, dated 3/31/2016, IDS), Aslanidi (WO/2016/134338, dated 8/25/2016, EFD2/19/2015) as evidenced by Perez-Michaut et al (USPGPUB 20140038239, dated 2/6/2014 or NCBI accession no L26475.1, 8/26/1994) as applied above and further in view of Hoffman et al (US Patent no 5563254, dated 10/08/20196).
Claim interpretation: Recitation of term optionally in claims make the molecule optional and therefore terms following optionally are not given any patentable weight and not considered as part of the claim.
The teaching of Chatterjee, Aslanidi as evidenced by Perez-Michaut et al have been described above and relied in same manner. However, combination of reference differs from claimed invention by not disclosing that the editing element of Hbb comprises a nucleotide sequence encoding SEQ ID NO: 48 or a portion thereof
However, before the effective filing date of instant application, Hoffman teaches amino acid sequence of the beta chain of conventional human HBB as set forth in SEQ ID NO 2 that has 100% sequence identity to SEQ ID NO: 48 (see figure 1B and sequence search results). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of Chatterjee, Aslanidi, Perez-Michaut and Hoffman to modify the replication-defective adeno-associated virus (AAV) comprising a correction genome for correcting mutation as disclosed in Chatterjee by substituting the target gene with another  human gene such as Hbb gene encoding human HBB as set forth in SEQ ID NO 2 at Hbb locus as disclosed in Aslanidi in view of Perez-Michaut,  intended for treating hemoglobinopathy diseases, as instantly claimed, with a reasonable expectation of success, before the effective filing date the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so Chatterjee emphasized that the target locus (target site) may be an intron and locus may be associated with a disease state (se para. 21, 48-49) including hemoglobinopathy known to be caused by specific mutations in the HBB gene that result in abnormal beta globin protein structure. One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported the amino acid sequence as set forth in SEQ ID NO:2 that has 100% sequence identity to SEQ ID NO: 48. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 143 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 143 is vague and indefinite to the extent it is unclear as to which editing element sequence is being claimed particularly since claim first recite a Markush language to select at least one nucleotide sequence from the group consisting of SEQ ID NO: 43-46 and 105-107 followed by and/or the nucleotide sequence set forth in any one of SEQ ID No 23-28. The Markush language followed by alternative language renders claims indefinite as it is unclear which sequence(s) are included as an editing element. For the compact prosecution claim has been interpreted to include editing element comprising at least one sequence selected from the group consisting of SEQ ID NO: 23-28, 43-46, 105-106 and 107. Appropriate correction is required. 

Claim Objections
Claims 149 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chatterjee et al USP 8628966, dated 01/14/2014) teaches a recombinant nucleotide sequence which encodes an amino acid sequence of an AAV capsid or modified VP1, VP2 or VP3 portion thereof, wherein said amino acid sequence comprises a sequence selected from the group of SEQ ID NOS: 2-17.
Linden et al (PNAS, 1996, 93, 11288-11294, IDS)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANOOP K SINGH/            Primary Examiner, Art Unit 1632